Citation Nr: 1433812	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1969, to include service in the Republic of Vietnam. 

The appeal comes before the Board of Veteran's Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for malignant melanoma. 

In a February 2012 decision, the Board found that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection for malignant melanoma, and remanded the underlying claim to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's 2012 remand directives, the Veteran was afforded a VA skin examination in February 2012 and an addendum medical statement was obtained in August 2012.  The Board finds that there has been compliance with the 2012 remand instructions and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims folders, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.  

FINDINGS OF FACT

1.  The Veteran served in Vietnam, and his exposure to herbicides is presumed. 

2.  The Veteran does not have a diagnosed skin disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.

3.  The Veteran's current malignant melanoma was not shown to have an onset during his period of in service or within the first year after his separation from service, and the preponderance of the evidence is against a finding that his malignant melanoma is otherwise related to his period of service, including his exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for malignant melanoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran was notified of regulations pertinent to substantiating a claim for service and the establishment of a disability rating and an effective date and in October 2006, which was provided prior to the RO's determination in April 2007.   Dingess/Hartman, 19 Vet. App. at 478.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  

Pursuant to the Board's 2012 remand directives, VA provided the Veteran with a VA examination in February 2012 and an August 2012 addendum medical statement was obtained in conjunction with the Veteran's claim for service connection for malignant melanoma.  The VA examination report shows that the examiner reviewed the claims folder and recorded the findings from clinical evaluation as well as the Veteran's reported history.  The Board acknowledges that in the August 2012 addendum medical statement, the VA examiner concluded that a medical opinion on whether the Veteran's malignant melanoma was due to UV exposure while serving in Vietnam could not be provided without resort to mere speculation.  However, the Board finds that the medical statement is adequate and the examiner's explanation satisfies the holding of the Court of Appeals of Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  It is clear from the August 2012 addendum statement that the VA examiner considered "all procurable and assembled data" before concluding that an opinion would be based on pure speculation.  The VA examiner indicated that she had reviewed all materials available to her from the Veteran's claims file to include his service and post-service treatment records as well as the Veteran's reported medical history.  The Board finds that the 2012 VA examiner's medical opinion was arrived after all due diligence in seeking relevant medical information that might have a bearing on the requested opinion and that such opinion was based on all procurable and assembled data.  Id., 23 Vet. App. at 38.

The 2012 VA examination report and addendum statement are adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined an opportunity for a personal hearing before a member of the Board.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Presumptive Service Connection  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran's personnel records show that he had service in the Republic of Vietnam from September 1968 to August 1969, and as such, his exposure to Agent Orange must be presumed.  The Veteran does not, however, have a diagnosed disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  

With regard to the Veteran's skin problem, there is no indication in any of the service or post-service treatment records that the Veteran had any complaints of, treatment for, or diagnosis of, chloracne or other similar acneform diseases.  The currently diagnosed disorder, malignant melanoma, is not on the list of disorders presumed to be due to Agent Orange.  Presumptive service connection is not available on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of VA, however, has reiterated on several occasions that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  Since the Secretary has not specifically found any linkage between malignant melanoma and herbicide exposure, the claimed disorder cannot be presumed to be due to Agent Orange exposure.

This notwithstanding, the Veteran is not precluded from demonstrating a causal relationship between his current malignant melanoma, and his exposure to Agent Orange on a direct basis.  See Stefl and Combee, supra.

Direct Service Connection 

The Veteran seeks entitlement to service connection for malignant melanoma.  He contends that his malignant melanoma is related to his overexposure to ultra violet (UV) light during his period of service.  In the alternative, the Veteran asserts that his malignant melanoma is related to his in-service exposure to Agent Orange.  

A review of the Veteran's service treatment record does not show any complaints, treatment, or diagnosis for any skin problems during his period of service.  The report of the June 1969 examination prior to separation shows the Veteran's skin was evaluated as normal.  On an associated report of medical history, the Veteran denied any history of skin disease, tumors, growth, cysts or cancer during his period of service and at the time of separation.

The first medical evidence of the Veteran's malignant melanoma comes in November 1978, when he sought treatment for seborrheic keratosis on posterior of his lower right extremity.  A biopsy revealed findings of spindle cell melanoma nodular involving the skin in place of the seborrheic keratosis.  The neoplasm nodular was surgically removed and diagnosis of malignant melanoma, nodular, level III was provided.  Shortly thereafter, the Veteran filed his original claim for entitlement to service connection, but his claim was denied in an August 1980 rating decision.   

Private treatment records starting in 2003 show that the Veteran developed recurrent malignant melanoma that was likely metastasis from his original melanoma in 1978.  See April 2003 private medical correspondence from Dr. A. S. M.  The Veteran underwent surgical excision of malignant melanoma from his right inner thigh and inguinal nodes.  Diagnostic testing later showed that his malignant melanoma metastasized to his liver and he subsequent underwent chemotherapy treatment. 

In support of his claim, the Veteran submitted a September 2008 private medical statement from Dr. P. D. L., his treating oncologist.  Dr. L. confirmed that the Veteran had metastatic malignant melanoma to the liver.  Dr. L. stated that "since melanoma is a clear sun-related malignancy, it is very possible that the [Veteran's] sun exposure during the Viet Nam conflict could have contributed to the original of his melanoma." 

In February 2012, the Veteran underwent a VA skin examination.  This examination report shows a diagnosis of malignant melanoma with an onset in the 1970s.  The Veteran reported that he had been treated for malignant melanoma on his right lower calf in the 1970s, and it was surgically excised.  He further informed the examiner that he had recurrence of malignant melanoma in 2003.  It was also noted that the Veteran served in Vietnam.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's malignant melanoma was not caused or related to his period of active service.  The VA examiner supported this medical conclusion by noting that the Veteran's malignant melanoma was first diagnosed after the Veteran's period of service and malignant melanoma was not one of known diseases associated with Agent Orange exposure.  The VA examiner further stated that etiology of the Veteran's malignant melanoma is unknown, but the largest risk factor is UV light exposure as documented in the medical literature. 

In an August 2012 addendum statement to the VA skin examination report, the VA examiner stated that a medical opinion on whether the Veteran's malignant melanoma was due to UV exposure while he served in Vietnam could not be provided without resort to mere speculation.  The VA examiner noted that she had reviewed the claims folder, and noted that the Veteran's service treatment record did not show that the Veteran sought treatment for skin problems or sunburns during his period of service.  The VA examiner stated that UV exposure could have occurred at any time in the Veteran's life, and therefore, whether it was specifically due to his period of active duty could not be stated without resort to mere speculation.  

Based on a review of the foregoing evidence, the Board finds there is no competent and credible evidence that the Veteran's malignant melanoma had an onset during his period of service or within the year after separation, and the weight of the evidence is against a finding that his skin cancer is otherwise related to some aspect of his service, including due to Agent Orange exposure. 

The Board first observes that there is no medical evidence showing that the Veteran's malignant melanoma was incurred during his period of service.  None of his service treatment records shows any complaints, treatment or diagnosis of any skin problems.  The Veteran has not asserted that his current skin problems first manifested during his period of service or that he received treatment for skin problems in service because of his combat exposure.  See 38 U.S.C.A. § 1154(b).  Rather, on his June 1969 medical history report, the Veteran denied any history of skin problem during his period of service.  Moreover, his physical examination at the time of his separation shows his skin was evaluated as normal. 

The record lacks any evidence demonstrating skin problems until 1978, which comes nine years after the Veteran's separation from service.  While the Veteran has reported that he sought medical treatment for skin problems in the 1970s, and potentially prior to 1978, he has not provided any further information to assist in obtaining any outstanding records.  VA has asked the Veteran's assistance to identify any outstanding pertinent medical treatment several times throughout the appeal process.  The Veteran has not submitted a completed authorization form that asks VA to obtain these records, and VA has been unable to obtain those outstanding private records.  While it remains unclear when the Veteran first received medical treatment for his skin problems, ultimately, the medical evidence of record fails to show that the Veteran was treated for any skin problems during his period of service, and it fails to show he receive treatment for chronic skin problems until nine years after his separation from service.  

In addition, the record lacks medical evidence establishing a feasible relationship between the Veteran's current skin disorders and his period of service, including his in-service exposure to Agent Orange.  The 2012 VA examiner concluded that the Veteran's current diagnosed skin disorders were not associated his in-service exposure to Agent Orange.  Instead, it was noted that the Veteran's malignant melanoma was likely caused by exposure to UV light which is well documented in the medical literature.  In the August 2012 addendum, the VA examiner further explained that she could not provide a medical opinion on whether the Veteran's exposure to UV light during his service in Vietnam as opposed to his UV light exposure in the years following his period of service and prior to his diagnosis caused his malignant melanoma without resort to mere speculation.  

Here, it is apparent from the review of the 2012 VA examination report with addendum as well as the other evidence of record, that the VA examiner's non-opinion was based upon all the obtainable data.  In support of her medical opinion, the examiner stated that there was no evidence in the service treatment records that the Veteran sought treatment for skin problems or sunburns during his period of service.  Moreover, the Veteran has not reported that he suffered from sunburns during his service in Vietnam as opposed to at any time during the nine years following his service.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

The Board has also considered the 2008 private medical statement from Dr. L., but notes that the opinion of Dr. L. is not significantly different than that of the VA examiner.  Here, Dr. L. stated that it was "very possible" that the Veteran's exposure to UV light during his deployment in Vietnam contributed to his development of malignant melanoma.  As noted, the VA examiner did not dispute that possibility, but rather, elaborated that such a relationship is ultimately speculative given the limited period during which he was exposed in service compared to the greater length of time outside of service.  Thus, the Board finds that private physician's opinion regarding the possibility that the Veteran's exposure to the sun in service as to the etiology of his malignant melanoma also essentially finds such a relationship to be speculative in nature, and the opinion is insufficient to support a link between his disorder and period of service.  In this regard, the Board emphasizes that service connection may not be based on a resort to speculation or remote possibility, such as indicated by these opinions.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In short, the medical evidence of record does not demonstrate a medical link between the Veteran's malignant melanoma and his service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's assertion that his malignant melanoma is related to overexposure to the sun during his deployment in Vietnam.  However, the Board finds those assertions such as they have been presented here to be far too vague to be of significant probative value in determining whether he developed malignant melanoma as a result of that exposure as opposed to any exposure during the nine years after his separation from service.  

Notably, the question of whether the Veteran's malignant melanoma is causally related to overexposure to sun during his deployment can only be answered based on medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent, the lay arguments contain opinions as to the medical etiology of the Veteran's malignant melanoma; this is simply not competent or persuasive evidence.  Here, as discussed above, there is no probative medical evidence that creates a link between the Veteran's malignant melanoma and his period of service.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases noted in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions would apply to malignant tumors, which would include malignant melanoma.  There is, however, no indication of a continuity of symptomatology, inasmuch as the record does not reflect any evidence of his skin problems prior to 1978, and the Veteran has not asserted, and the evidence does not demonstrate continuity of skin problems since service. 

In sum, the Veteran does not have a diagnosed skin disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Further, the weight of the evidence is against a finding that the Veteran's malignant melanoma is related to his service, including in-service exposure to Agent Orange.  As such, the preponderance of the medical evidence is against an award of service.  Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for malignant melanoma is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


